           Case 2:19-cv-00358-JS Document 14 Filed 02/14/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN DOE                                      :            CIVIL ACTION
                                              :
   v.                                         :            No. 19-358
                                              :
UNIVERSITY OF THE SCIENCES                    :
                                              :

                                          ORDER

        AND NOW, this 14th day of February, 2019, upon consideration of Plaintiff John Doe’s

Motion for a Temporary Restraining Order and Preliminary Injunction Pursuant to Fed. R. Civ.

P. 65, Defendant University of the Science’s (the University) written opposition, the parties’

proposed findings of fact and conclusions of law, and the parties presentation during hearings

held on January 28, 2019, and January 29, 2019, it is ORDERED Doe’s Motion (Document 2) is

DENIED.

        It is further ORDERED the University’s oral motion to impose a security bond pursuant

to Federal Rule of Civil Procedure 65(c) is DISMISSED as moot.



                                                  BY THE COURT:



                                                  /s/ Juan R. Sánchez
                                                  Juan R. Sánchez, C.J.
